               Case 2:19-cv-00860-MJP Document 97 Filed 04/06/21 Page 1 of 3




 1                                                                    The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
     NANCY GILL,                     )
 9                                   )                      Case No. 2:19-cv-00860-MJP
                        Plaintiff,   )
10                                   )
               vs.                   )                      STIPULATED MOTION AND ORDER TO
11                                   )                      EXTEND DEADLINE FOR FILING
     MICHAEL MAGAN, TIMOTHY RENIHAN, )                      PRETRIAL SUBMISSIONS TO THURSDAY,
12   CITY OF SEATTLE                 )                      APRIL 8, 2021
                                     )
13                      Defendants.  )                      Note on Motion Calendar: April 5, 2021
                                     )
14                                   )

15           The parties in this case have conferred with each other regarding this motion and jointly

16   request that the Court extend the April 5, 2021 deadline for filing the parties’ agreed pretrial order,

17   trial briefs, proposed voir dire questions, proposed jury instructions, proposed sorting questions,

18   and joint neutral statement of the case, to Thursday, April 8, 2021.

19           In light of the pretrial conference date being pushed to next week by the Court, the parties

20   seek additional time to reach agreement on several disputed points in the pretrial submissions. The

21   parties have been trying to agree on as many exhibits and instructions as they can, and additional

22   time will allow the parties to have further discussion and perhaps reach agreement on the

23   admissibility of more exhibits.


      STIPULATED MOTION AND ORDER TO EXTEND DEADLINE                             Civil Rights Justice Center, PLLC
      FOR FILING PRETRIAL SUBMISSIONS TO THURSDAY, APRIL 8,                           2150 N 107th Street, Suite 520
                                                                                       Seattle, Washington 98133
      2021 - 1
                                                                                  (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-cv-00860-MJP
               Case 2:19-cv-00860-MJP Document 97 Filed 04/06/21 Page 2 of 3




 1           STIPULATED AND AGREED TO this 5th day of April, 2021.

 2

 3   Civil Rights Justice Center, PLLC

 4   s/ Darryl Parker________________________
     Darryl, Parker, WSBA #30770
 5   Attorney for Plaintiff Nancy Gill

 6
     Seattle City Attorney’s Office
 7

 8   /s/ Susan Park__________________________
     Susan Park, WSBA #53857
 9   Rebecca Widen, WSBA #57339
     Ghazal Sharifi, WSBA #47750
10   Attorneys for Defendants City of Seattle, Michael Magan, and Timothy Renihan

11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND ORDER TO EXTEND DEADLINE                     Civil Rights Justice Center, PLLC
      FOR FILING PRETRIAL SUBMISSIONS TO THURSDAY, APRIL 8,                   2150 N 107th Street, Suite 520
                                                                               Seattle, Washington 98133
      2021 - 2
                                                                          (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-cv-00860-MJP
               Case 2:19-cv-00860-MJP Document 97 Filed 04/06/21 Page 3 of 3




 1                                                ORDER

 2           THIS MATTER having come before the court on the foregoing Stipulation, and the Court

 3   having considered the Stipulation, and good cause appearing, now, therefore:

 4           IT IS ORDERED THAT the deadline for filing the parties’ agreed pretrial order, trial

 5   briefs, proposed voir dire questions, proposed jury instructions, proposed sorting questions, and

 6   joint neutral statement of the case is extended to Thursday, April 8, 2021.

 7

 8           Dated this 6th day of April, 2021.

 9

10

11
                                                               A
                                                               The Honorable Marsha Pechman
12                                                             United States Senior District Judge

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND ORDER TO EXTEND DEADLINE                          Civil Rights Justice Center, PLLC
      FOR FILING PRETRIAL SUBMISSIONS TO THURSDAY, APRIL 8,                        2150 N 107th Street, Suite 520
                                                                                    Seattle, Washington 98133
      2021 - 3
                                                                               (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-cv-00860-MJP
